Citation Nr: 0328414	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  01-05 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in October 1973.

This matter is before the Board of Veterans' Appeals (Board) 
in connection with a February 2000 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), that, in part, denied service 
connection for bilateral hearing loss.  The veteran 
subsequently initiated and completed an appeal on the issue 
of service connection for bilateral hearing loss. 

The Board noted that by rating decision in April 2003, 
service connection as established for tinnitus. 


REMAND

In a Statement In Support Of Claim (VA Form 21-4138) which 
was accepted as a notice of disagreement in March 2000, and 
in the Appeal To Board Of Veterans Appeals (VA Form 9) 
received by the RO in June 2001, the veteran indicated that 
he received post-service treatment for his asserted 
disability at the Fairchild Air Force Base in Spokane, 
Washington, from the late 1970's to the early 1980's.  Review 
of the veteran's claims folder reveals that records of such 
treatment have not been associated thereto.  

The Board also notes that one basis for the RO's denial was 
that VA examination in 1999 did not show bilateral hearing 
loss as defined by 38 C.F.R. § 3.385 (2003).  In view of the 
need to return the case to the RO for further records 
development and recognizing that approximately 4 years have 
passed since the VA examination, it would seem appropriate to 
afford the veteran another VA audiometric examination to 
ensure a current and accurate record for eventual appellate 
review. 

Accordingly, this claim is REMANDED for the following actions

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  The RO should take appropriate action 
to request all pertinent treatment and 
examination reports from the Fairchild 
Air Force Base in Spokane, Washington, 
from the late 1970's to the early 1980's 
as reported by the veteran.

3.  After completion of the above, the 
veteran should be scheduled for a VA ear 
examination, to include audiological 
testing.  It is imperative that the 
claims file be made available to the 
examiner.  All test results should be 
clearly reported to allow for 
consideration under the provisions of 38 
C.F.R. § 3.385 (2003).  If any hearing 
loss disability, as defined by 
regulation, is reported, the examiner, 
after reviewing the claims file, should 
offer an opinion as to whether it is at 
least as likely as not that such hearing 
loss disability is causally related to 
the veteran's active duty service, 
including any noise exposure during such 
service. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
bilateral hearing loss is warranted.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




